DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

The Amendment filed 6SEP2022 has been entered. Claims 1 – 20 are currently pending in the application. 

Response to Argument

Applicant's arguments filed 6SEP2022 have been fully considered but they are not persuasive:

Argument 1: Claim Rejection Under 35 U.S.C. § 102(a)(1): “However, Thiagarajan does not disclose or suggest, “generating, for each of the plurality of regions, a motion probability based on acceleration information received from the wireless terminal; generating a predicted location probability surface including, for each of the plurality of regions, a probability that the wireless terminal is located in the region based on the plurality of motion probabilities; and estimating a location of the wireless terminal based on the determined first probabilities and the predicted location probability surface” as recited in Applicant’s independent claim 1 as amended.”
Response 1: Necessitated by the Applicant's amendment, the references or reference combinations being used in the current rejection to Independent Claim 1 (also applicable to NEW Independent Claims 9 and 17 as well as NEW Dependent Claims 2 – 8, 10 – 16, and 18 - 20) have changed. Applicant’s arguments with respect to Independent Claim 1 have been fully considered but are now moot as they do not apply to the references or reference combinations being used in the current rejection.

Prior Art

While not explicitly relied on or cited in the Rejection, the Examiner notes additional prior art believed to be pertinent or material to the present application that has been included in the PTO-892 Notice of References Cited. Specifically:
2021/0373569 to TAZUME

Examiner’s Note

While “… for each of the plurality of regions” is interpreted as identical to “for each region of the plurality of regions,” for clarity and consistency, as bolded below, the following amendment is recommended:
Claim 1 (Currently Amended): A system, comprising: 
hardware processing circuitry; 
one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations comprising: 
receiving, from a wireless terminal, a signal strength measurement of a wireless signal received by the wireless terminal, the wireless signal generated by a first wireless transmitter; 
determining, for each region of the plurality of regions, an expected signal strength of the wireless signal from the wireless transmitter in the respective region; 
determining, for each region of the plurality of regions, a corresponding first difference between the expected signal strength in the respective region and the signal strength measurement; 
determining, for each region of the plurality of regions, a corresponding first probability that the wireless terminal is located in the respective region based on one of the first differences that corresponds to the respective region; 
generating, for each region of the plurality of regions, a motion probability based on acceleration information received from the wireless terminal; 
generating a predicted location probability surface including, for each region of the plurality of regions, a second probability that the wireless terminal is located in the region based on the motion probability for the region; and 
estimating a location of the wireless terminal based on the determined first probabilities and the predicted location probability surface.


Claim Objections

Claim 20 objected to because of the following informalities:
The Examiner notes: 
Independent Claim 17 recites (in part):
estimate a location of the wireless terminal based on the determined first probabilities and the predicted location probability surface. 

Claim 20, dependent of Claim 17 (above) recites (in part):
estimate the location of the wireless terminal based on the aggregated probability for reach region of the plurality of regions and the predicted location probability surface.

Claims 8 and 16 recite (in part):
wherein estimating the location of the wireless terminal further includes estimating the location of the wireless terminal based on the aggregated probability for reach region of the plurality of regions and the predicted location probability surface. 

That is, while Claim 20 is interpreted as intended to be analogous to Claims 6 and 16,  Claim 20 does not include the wherein clause of Claims 8 and 16 (shown underlined above). If intended to be non-analogous, the lack of the wherein clause introduction introduces conflicting claim elements as to the estimation (i.e., whether simply further qualified as being based on the aggregated probability or whether requiring e.g., two separate estimations.

Appropriate correction is required.

Claim Rejections under 35 U.S.C. § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 - 6 rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent 9244152 to THIAGARAJAN in view of U.S. Patent Publication 2014/0256356 to SHEN et al. (hereinafter “SHEN”) .

Regarding Claim 1 (Currently Amended), THIAGARAJAN discloses a system, comprising: 
hardware processing circuitry; one or more hardware memories storing instructions that when executed configure the hardware processing circuitry to perform operations (FIG. 1 further illustrates that the representative device 102(1) includes one or more processors 110 … a wireless radio 118, and memory 120, which has access to a location-calculation module 122. … the location-calculation module 122 may utilize … information received from … a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 21 – 40] … each operation of which represents a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations. [Column 6 Lines 61 – Column 7 Line 4]) comprising: 
receiving, from a wireless terminal, a signal strength measurement of a wireless signal received by the wireless terminal, the wireless signal generated by a first wireless transmitter (FIG. 1 further illustrates that the representative device 102(1) includes one or more processors 110 … a wireless radio 118, and memory 120, which has access to a location-calculation module 122. … the location-calculation module 122 may utilize … information received from … a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 21 – 40]); 
determining, for each of a plurality of regions, an expected signal strength of the wireless signal from the wireless transmitter in the respective region (FIG. 4 illustrates one manner 400 in which a current location of a device may be estimated using probabilities based on current and previously measured wireless signal strengths. First, a table 402 represents training data measured for the first WAP 108(1). As illustrated, the training data includes RSSI values measured for locations L1, L2, Ln. … A table 404, meanwhile, similarly indicates a number of RSSI ranges for the second WAP 108(2), while a table 406 indicates a number of RSSI ranges for the third WAP 108(3). [Column 9 Lines 16 – 30]. The Examiner notes that consistent with e.g., ¶¶ 0018 and 0132 of the present published Specification, a region is interpreted simply as a “two dimensional geographic area.” Without claim or requirement as to size/area, a region is further interpreted to be satisfied by e.g., an area occupied by a physical terminal/device); 
determining, for each of the plurality of regions, a corresponding first difference between the expected signal strength in the respective region and the signal strength measurement (As illustrated, at a time T1 after the creating of the training data, a device may measure an RSSI having an example value of 0.87. The location-determination module 122, described above, may compare this RSSI value to the RSSI values for the three WAPs 108(1)-(3) and across the multiple different locations. [Column 9 Lines 31 – 53] … an approach that weights the distance of a training fingerprint adaptively, based on how its score compares to the score of the top-scoring location. A location with a high (or similar) score to the top-scoring location is given more weight, and a location with a lower score is given less weight. By using cumulative scores from the probability model, the techniques automatically incorporate information from the motion sensor(s) and previous observed signal strengths into the uncertainty computation. [Column 3 Lines 50 – 59] [(16)]); 
determining, for each of the plurality of regions, a corresponding first probability that the wireless terminal is located in the respective region based on one of the first differences that corresponds to the respective region (FIG. 4 illustrates one manner 400 in which a current location of a device may be estimated using probabilities based on current and previously measured wireless signal strengths. [Column 9 Lines 16 – 30]. The Examiner notes that determining a probability is interpreted as the determination of a representation of likelihood, not the determination of an explicit numerical value (e.g., 94%));
estimating a first location of the wireless terminal at a first time based on the determined first probabilities (FIG. 1 further illustrates that the representative device 102(1) includes one or more processors 110 … a wireless radio 118, and memory 120, which has access to a location-calculation module 122. … the location-calculation module 122 may utilize … information received from … a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 21 – 40] … FIG. 4 illustrates one manner 400 in which a current location of a device may be estimated using probabilities based on current and previously measured wireless signal strengths. [Column 9 Lines 16 – 30] … As illustrated, a first location, L1, has a summed score of “1”, a second location, L2, has a summed score of “2”, a third location, L3, has a summed score of “0”, and an nth location, Ln, has a summed score of “0”. Using this information, the probabilistic model used to assign probabilities to the respective locations will assign a higher likelihood to the device residing at a L2 as compared to L1, L3, and Ln. [Column 9 Lines 31 – 53])

While THIAGARAJAN does not explicitly disclose, or is no relied on to disclose, in the same field of endeavor, SHEN teaches:
generating, for each of the plurality of regions, a motion probability based on acceleration information received from the wireless terminal; generating a predicted location probability surface including, for each region of the plurality of regions, a second probability that the wireless terminal is located in the region based on the motion probability for the region (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled. A server system may then collect direction and distance data from multiple mobile devices and, together with common reference points, fuse the data into accurate pathway maps. [¶ 0013] … the mobile device may be configured to monitor an RSS of wireless signal emitted from a wireless access point in range. A trend in the RSS, either increasing or decreasing, can then be determined as the mobile device is moved. … as the mobile device moves closer to the wireless access point the RSS increases until the mobile device passes the wireless access point. When the mobile device begins to move away from the wireless access point the trend of the RSS decreases. [¶ 0015] … At 504, the mobile device collects data from the one or more IMU sensors. The IMU data is first used to determine if the mobile device is in motion and to cause the mobile device to perform 506 below. For example, the mobile device may utilize an accelerometer to determine if the mobile device is in motion and a gyroscope to determine if the motion is stable and when both of these conditions are true to begin measuring and storing the RSS of the wireless signals visible to the mobile device. [¶ 0062] … At 506, the mobile device monitors the RSS of the wireless signals as the mobile device moves. For example, the mobile device may periodically perform a scan to detect, measure and store the RSS of the wireless signals visible to the mobile device. [¶ 0063] … At 602, one or more servers, such as server 402, receives motion data (IMU data) and data related to RSS of signals transmitted by wireless access points from a plurality of mobile devices. [¶ 0067] … At 604, the servers determine device perceived landmarks related to the wireless access points based on the motion data and the data related to the RSS received from the plurality of mobile devices. … the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes … The servers next qualify the location based on the motion data from the corresponding mobile device. [¶ 0068]. The Examiner notes: 1) there is no claim or requirement as to an explicit value for probability (e.g., 20% probability), only that there be a probability (i.e., a likelihood); and 2) maps are interpreted as providing location)
estimating a first location of the wireless terminal at a first time based on the determined first probabilities and the predicted location probability surface (At 602, one or more servers, such as server 402, receives motion data (IMU data) and data related to RSS of signals transmitted by wireless access points from a plurality of mobile devices. [¶ 0067] … At 604, the servers determine device perceived landmarks related to the wireless access points based on the motion data and the data related to the RSS received from the plurality of mobile devices. For example, the servers identify locations corresponding to points at which a trends of the RSS from each mobile device changes (i.e. from increasing to decreasing or decreasing to increasing). The servers next qualify the location based on the motion data from the corresponding mobile device to determine if each location is a valid device perceived landmark. For example, the motion data collected from the IMU sensors of the corresponding mobile device may indicate that the corresponding mobile device made a u-turn at the location causing the change in RSS tend. In this example the location is disqualified as a device perceived landmark. However, if the motion data from the IMU sensors indicates a steady movement at the location, then the location is a device perceived landmark. [¶ 0068]. The Examiner notes: 1) SHEN determines location via a combination of techniques; and 2) lacking an explicit definition, requirement, or granularity (e.g., physical (street/city/state addresses, ZIP/postal code, GPS coordinates, Cell ID) or relative (e.g., proximity)) to the contrary, “location” is broadly interpreted, as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, as being related/associated to position (see MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims))

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of THIAGARAJAN with that of SHEN for advantage of simple substitution of one known element combination (i.e. first probabilities and the predicted location probability surface) for another combination (i.e. a combined location based on acceleration + GPS location) to obtain predictable results.

Regarding Claim 2 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 1. 
THIAGARAJAN further discloses:
wherein each of the regions of the plurality of regions represents a two-dimensional geographic area or a three-dimensional geographic volume (In some instances, the techniques utilize a two-step procedure where the probability model is used with initial RSSI measurements to determine a candidate set of initial location(s) of the device. To obtain better granularity, the techniques may subsequently find the best-matching (X, Y, Z) location from the candidate locations. After identifying this best-matching location and designating this as the initial location of the device, the techniques may utilize subsequent RSSI measurements and movement of the device to continually or periodically re-estimate the current location of the device. [Column 3 Lines 29 - 39]. The Examiner notes there is no claim or requirement as to the size or expanse of an “area.”)

SHEN further teaches: 
wherein each of the regions of the plurality of regions represents a two-dimensional geographic area or a three-dimensional geographic volume (the mobile devices are configured to identify device perceived landmarks based on trends in the received signal strengths (RSS) of wireless signals and to provide data related to the device perceivable landmarks to the server system. [¶ 0014]. The Examiner notes there is no claim or requirement as to the size or expanse of an “area.”) 

Motivation to combine the teaching of THIAGARAJAN with that of SHEN given in Claim 1 above.

Regarding Claim 3 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 1. 
THIAGARAJAN further discloses:
the operations further comprising: 
receiving, from the wireless terminal, a second signal strength measurement of a second wireless signal received by the wireless terminal and generated by a second wireless transmitter (a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [Column 4 Lines 35 - 40]); 
determining, for each of the plurality of regions, a corresponding second expected signal strength of the second wireless signal from the second wireless transmitter in the respective region (To estimate a location of the device as this location changes over time, the module 122 may first estimate an initial location of the device 102(1). To do so, the module 122 may first compare a current RSSI value measured at the device to a set of training data for the floor 106 of the building 104. Based on this comparison, the module 122 may determine a likelihood that the device resides at each of multiple locations from the training data and may select the location corresponding to the highest likelihood as the initial location of the device. [Column 4 Lines 41 - 49]); 
determining, for each of the plurality of regions, a corresponding second difference between the second expected signal strength in the respective region, and the second signal strength measurement; determining, for each of the plurality of regions, a corresponding second probability that the wireless terminal is located in the respective region based on one of the second differences that corresponds to the respective region, wherein estimating of the location of the wireless terminal is further based on the determined second probabilities (To estimate a location of the device as this location changes over time, the module 122 may first estimate an initial location of the device 102(1). To do so, the module 122 may first compare a current RSSI value measured at the device to a set of training data for the floor 106 of the building 104. Based on this comparison, the module 122 may determine a likelihood that the device resides at each of multiple locations from the training data and may select the location corresponding to the highest likelihood as the initial location of the device. [Column 4 Lines 41 - 49] … After the training data, in the form of the RSSI ranges for each respective location and each of the WAPs 108(1)-(3), has been created, the location-calculation module 122 may compare current RSSI values for each of the WAPs 108(1)-(3) to the training data to estimate the initial location of the device 102(1) as discussed above. In some instances, the measured RSSI may be compared to the range for each WAP at each location on the floor 106 and a score is assigned to the location depending on whether or not the current RSSI falls within the range (and, potentially, where it falls within the range or how far it is from the range) [Column 5 Lines 16 - 26])
SHEN further teaches: 
the operations further comprising: 
receiving, from the wireless terminal, a second signal strength measurement of a second wireless signal received by the wireless terminal and generated by a second wireless transmitter (Mobile devices are able to recognize wireless signals from each of the wireless access points within the range of the mobile device's receiver. [¶ 0034]); 
determining, for each of the plurality of regions, a corresponding second expected signal strength of the second wireless signal from the second wireless transmitter in the respective region (For example, the mobile device (or server system) may distinguish the device perceived landmark 204 from the device perceived landmark 202 by comparing the RSS of the wireless access points 218 and 222. At the device perceived landmark 204 the RSS from the wireless access point 218 relative to the RSS of the wireless access point 220 (the master for both landmarks 202 and 204) is much stronger than the RSS from the wireless access point 222 relative to RSS from the wireless access point 220. Likewise, at the device perceived landmark 202 the RSS from the wireless access point 222 relative to the RSS of the wireless access point 220 is much stronger than the RSS from the wireless access point 218 relative to the RSS of the wireless access point 220. By detecting the difference in relative RSS with respect to the RSS of wireless access point 220, or the lack thereof, the mobile device is able to determine that two landmarks are unique. It should be understood, that by using the relative RSS values with respect to the master instead of the RSS values mitigates issues typically associated with device diversity. [¶ 0037])

Motivation to combine the teaching of THIAGARAJAN with that of SHEN given in Claim 1 above.

Regarding Claim 4 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 3. 
THIAGARAJAN further discloses:
the operations further comprising: 
aggregating, for each of the plurality of regions, the first probability and the second probability, wherein estimating the location of the wireless terminal is further based on the aggregation of the first probability and the second probability (To estimate a location of the device as this location changes over time, the module 122 may first estimate an initial location of the device 102(1). To do so, the module 122 may first compare a current RSSI value measured at the device to a set of training data for the floor 106 of the building 104. Based on this comparison, the module 122 may determine a likelihood that the device resides at each of multiple locations from the training data and may select the location corresponding to the highest likelihood as the initial location of the device. [Column 4 Lines 41 - 49] … After the training data, in the form of the RSSI ranges for each respective location and each of the WAPs 108(1)-(3), has been created, the location-calculation module 122 may compare current RSSI values for each of the WAPs 108(1)-(3) to the training data to estimate the initial location of the device 102(1) as discussed above. In some instances, the measured RSSI may be compared to the range for each WAP at each location on the floor 106 and a score is assigned to the location depending on whether or not the current RSSI falls within the range (and, potentially, where it falls within the range or how far it is from the range) [Column 5 Lines 16 - 26]. The Examiner notes that: 1) there is no claim or requirement for an aggregation value per se.; and 2) “aggregation” is interpreted as the estimation considering an aggregation (i.e., the plurality) of estimations.). 

Regarding Claim 5 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 1. 
SHEN further teaches: 
the operations further comprising: 
generating a plurality of motion estimates for the wireless terminal based on the acceleration information received from the wireless terminal, wherein each of the plurality of motion estimates includes at least a speed in a first direction and a speed in a second direction (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled. [¶ 0013]. The Examiner notes that interpreted in its ordinary and customary English meaning as would be understood by a Person of Ordinary Skill In The Art (POSITA) at the time of the invention, “speed” is a scalar of the time rate at which an object is moving, while velocity is a vector of the rate and direction of an object's movement. For example, an object traveling Southwesterly at some rate of speed (i.e., Southwesterly vector) has both a (scalar) Southerly rate of speed AND a (scalar) Westerly rate of speed. See MPEP § 2111 Claim Interpretation; Broadest Reasonable Interpretation (BRI) and MPEP §2173.01 Interpreting the Claims.)

Motivation to combine the teaching of THIAGARAJAN with that of SHEN given in Claim 1 above.

Regarding Claim 6 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 5. 
SHEN further teaches: 
the operations further comprising: 
determining, for each of the plurality of motion estimates, a probability that the wireless terminal exhibits motion described by the motion estimate (inertial measurement unit (IMU) sensors (electronic sensors that measure and monitor velocity, orientation, and gravitational forces, such as accelerometers, magnetometers, gyroscopes and GPS) may be utilized to determine that a mobile device is in motion, a direction of movement of the mobile device, and a distance traveled. [¶ 0013]. The Examiner notes that SHEN places no limitation as to the number of estimates.)

Motivation to combine the teaching of THIAGARAJAN with that of SHEN given in Claim 1 above.

Regarding Claim 8 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 1. 
THIAGARAJAN further discloses: 
the operations further comprising: 
receiving, from the wireless terminal, a plurality of signal strength measurements, each of the plurality of signal strength measurements corresponding to a different one of a plurality of wireless signals received by the wireless terminal and generated by a different one of a plurality of wireless transmitters (FIG. 1 illustrates an example architecture that includes two users who each carries a mobile computing device, such as a mobile phone or the like, within a building. The building includes multiple wireless access points (WAPs), which the device may utilize to determine its current location. In addition to utilizing received signal strength indications (RSSIs) from these WAPs, the client devices may utilize indications of when the devices are moving and a direction in which they are moving in order to precisely determine their current locations. [(2)] … the location-calculation module 122 may utilize both information received from the motion sensor(s) along with a measured signal strength, such as a received signal strength indications (RSSIs) associated with the WAPs 108(1)-(3) to estimate a current location of the device. [(19)]); 
determining, for each region of the plurality of regions, a plurality of expected signal strengths, each of the plurality of expected signal strengths corresponding to a different one of the plurality of wireless signals (models each access point as having a range of possible RSSI values within at a particular location (e.g., a point, a grid cell, etc.), as computed from the training data. [(13)]); and 
determining, for each region of the plurality of regions, an aggregated probability that the wireless terminal is located in the region based on the plurality of signal strength measurements received from the wireless terminal and the plurality of expected signal strengths, wherein estimating the location of the wireless terminal further includes estimating the location of the wireless terminal based on the aggregated probability for reach region of the plurality of regions and the predicted location probability surface (To estimate a location of the device as this location changes over time, the module 122 may first estimate an initial location of the device 102(1). To do so, the module 122 may first compare a current RSSI value measured at the device to a set of training data for the floor 106 of the building 104. Based on this comparison, the module 122 may determine a likelihood that the device resides at each of multiple locations from the training data and may select the location corresponding to the highest likelihood as the initial location of the device. [(20)] … After the training data, in the form of the RSSI ranges for each respective location and each of the WAPs 108(1)-(3), has been created, the location-calculation module 122 may compare current RSSI values for each of the WAPs 108(1)-(3) to the training data to estimate the initial location of the device 102(1) as discussed above. In some instances, the measured RSSI may be compared to the range for each WAP at each location on the floor 106 and a score is assigned to the location depending on whether or not the current RSSI falls within the range (and, potentially, where it falls within the range or how far it is from the range) [(23)]. The Examiner notes that: 1) there is no claim or requirement for an aggregation value per se.; and 2) “aggregation” is interpreted as the estimation considering an aggregation (i.e., the plurality) of estimations.). 

Regarding Claim 9 (New), the features of Claim 9 are essentially the same as Claim 1 with the system of claim 1 performing the method of claim 9. Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 10 (New), the features of Claim 10 are essentially the same as Claim 2 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 10 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 11 (New), the features of Claim 11 are essentially the same as Claim 3 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 11 is rejected on the same grounds and motivation as Claim 3.

Regarding Claim 12 (New), the features of Claim 12 are essentially the same as Claim 4 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 12 is rejected on the same grounds and motivation as Claim 4.

Regarding Claim 13 (New), the features of Claim 13 are essentially the same as Claim 5 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 13 is rejected on the same grounds and motivation as Claim 5.

Regarding Claim 14 (New), the features of Claim 14 are essentially the same as Claim 6 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 14 is rejected on the same grounds and motivation as Claim 6.

Regarding Claim 16 (New), the features of Claim 16 are essentially the same as Claim 8 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 16 is rejected on the same grounds and motivation as Claim 8.

Regarding Claim 17 (New), the features of Claim 17 are essentially the same as Claim 1 with THIAGARAJAN further disclosing a non-transitory computer-readable medium comprising instructions that when executed by one or more processors cause the one or more processors to: … (each process described herein, is described as a logical flow graph, each operation of which represents a sequence of operations that can be implemented in hardware, software, or a combination thereof. In the context of software, the operations represent computer-executable instructions stored on one or more computer-readable media that, when executed by one or more processors, perform the recited operations. (31) [Column 6 Lines 61 – Column 7 Line 1]). Therefore, Claim 9 is rejected on the same grounds and motivation as Claim 1.

Regarding Claim 18 (New), the features of Claim 18 are essentially the same as Claim 2 with the system of claim 1 performing the non-transitory computer-readable medium of claim 17 above. Therefore, Claim 18 is rejected on the same grounds and motivation as Claim 2.

Regarding Claim 19 (New), the features of Claim 19 are essentially the same as the combination of Claims 5 and 6 with the system of claim 1 performing the non-transitory computer-readable medium of claim 17 above. Therefore, Claim 19 is rejected on the same grounds and motivation as Claim 5 and 6.

Regarding Claim 20 (New), the features of Claim 20 are essentially the same as Claim 8 with the system of claim 1 performing the non-transitory computer-readable medium of claim 17 above. Therefore, Claim 20 is rejected on the same grounds and motivation as Claim 8.

Claims 7 and 15 rejected under 35 U.S.C. 103 as being unpatentable over THIAGARAJAN in view of SHEN and U.S. Patent Publication 2016/0301792 to LEE et al. (hereinafter “LEE”).

Regarding Claim 7 (New), the combination of THIAGARAJAN and SHEN teaches the system of claim 5. 
While the combination of THIAGARAJAN and SHEN does not explicitly teach, or is not relied on to teach, in the same field of endeavor LEE teaches:
wherein generating the plurality of motion estimates includes applying a Gaussian distribution to the acceleration information received from the wireless terminal (FIG. 6 showing a flow chart analyzing the acceleration information … At first, obtaining the original acceleration information (step S610). Then, uploading the acceleration information to the remote server … (step S620). … The analysis process of the remote server is steps S630, S640, S650 and S660. … Gaussian smoothing is applied to the original three-axis acceleration signal. To obtain the invariant of the signal, principal component analysis (PCA) is used to obtain a principal axis, and then mapping the original three-axis signal to the principal axis, such that the signal is invariant in the three dimension space. Finally, using dynamic time warping (DTW) to measure the similarity between two different three-axis acceleration sequences by Euclidean distance. [¶ 0044])

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to combine the teaching of THIAGARAJAN and SHEN with that of LEE for advantage of use of a known technique (i.e., Gaussian smoothing) to improve similar devices, methods, or products in the same way (i.e. Gaussian smoothing filter is a linear smoothing filter. (LEE: ¶ 0045)

Regarding Claim 15 (New), the features of Claim 15 are essentially the same as Claim 7 with the system of claim 1 performing the method of claim 9 above. Therefore, Claim 15 is rejected on the same grounds and motivation as Claim 7.

Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNEST G TACSIK whose telephone number is (571)270-1279.  The examiner can normally be reached on 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kathy WANG-HURST can be reached on 571-270-5371.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERNEST G TACSIK/
Examiner, Art Unit 2644